Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated June 9, 2022.
Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US 2011/0099773) in view of Miyamoto et al. (US 2007/0188604).
Regarding Claim 9, Golden discloses:
An endoscope (100) configured to be fixed to an operation section of another endoscope (101), the endoscope comprising:
a bending operation section (proximal portion of 100 as seen in Figs. 8A-10 (various embodiments are disclosed that read on the claims)) including:
a body (not numbered, but the housing to which all components are integrated is clearly shown (in Fig. 8A, for example, this is where 100 is pointing although 100 refers to the device as a whole));
a bending operation knob (not numbered but shown as the dials in in the figures as is known in the art) provided in the body; and
a recessed curved face (810/906/1002), the recessed curved face being configured to come into face contact with the operation section of the other endoscope (shown in Fig. 8B, applicable to all embodiments as this is the purpose of the recessed curved face); and
a fixing member (800/900/1000) that fixes the bending operation section to the operation section of the other endoscope in a state where the recessed curved face of the bending operation section is in contact with the operation section of the other endoscope (shown in Fig. 8B, applicable to all embodiments as this is the purpose of the recessed curved face).
Golden does not explicitly disclose wherein the recessed curved face is provided on an opposite side to the bending operation knob on a surface of the body.  Miyamoto teaches a well-known configuration where the operation knob is thumb-operated so that the user can hold and operate the device with a single hand (see Fig. 24).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Golden’s device to include Miyamoto’s positioning of the operation knob.  Such a modification allows the user to hold and operate the device with a single hand as is known in the art.

Regarding Claim 10, Golden as modified disclosed wherein the recessed curved face is formed along a longitudinal axis of the bending operation section (see Golden Figs. 8A-10 showing the recessed face extending in the up/down direction along what is the longitudinal axis).

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The substantive reasons for allowance for these claims were set forth in the Office Action dated March 9, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US 3,610,231) and Wardle (US 4,688,555) show thumb-operated control knobs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795